DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

Reasons for Allowance
Claims 1-7 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a lower cylindrical body fixedly coupled to the bottom wall of the main body, the lower cylindrical body comprising: a plurality of second conductive pins protruding from a lower surface of the lower cylindrical body; and a plurality of second conductive leads, each of which is coupled to a corresponding one of the plurality of second conductive pins and extends to a corresponding annular container to electrically couple the plurality of first conductive pins to the plurality of second conductive pins.”

Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein each of the plurality of annular containers contains a first volume of an electrically conductive liquid; a plurality of container lids configured to cover the first volume of each corresponding annular container; a plurality of first conductive leads, each of which is electrically connected to a corresponding first volume of the electrically conductive liquid and extends to a top surface of the upper cylindrical body; and a plurality of second conductive leads, each of which is electrically connected to a corresponding first volume of the electrically conductive liquid and extends to a bottom surface of the lower cylindrical body.”

Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…a plurality of first conductive pins protruding from an upper surface of the top wall, each first conductive pin electrically connected to a corresponding volume of the electrically conductive liquid; and a plurality of second conductive pins protruding from a lower surface of the bottom wall, each second conductive pin electrically connected to a corresponding volume of the electrically conductive liquid to electrically couple the plurality of first conductive pins to the plurality of second conductive pins.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839